COX, Judge
(concurring):
I agree with Judge Crawford’s opinion. I write only to underscore several points. First, service regulations are Executive Branch creations, and there are many of them. Most of these directives establish policies and procedures for the orderly governance of the service. A small percentage of service regulations, by their terms, are “punitive” regulations, in whole or in part. Failure to comply with punitive regulations can result in punishment under Article 92, Uniform Code of Military Justice, 10 USC § 892, which proscribes, inter alia, the violation of or failure to obey any lawful general order or regulation. This case has nothing to do with Article 92.
*426Rather, appellant was charged with distributing drugs under Article 112a, UCMJ, 10 USC § 912a. His claim, however, is that he is entitled to have his prosecution barred, or the evidence suppressed, by virtue of the Army’s drug rehabilitation regulations. Admittedly, as amply described in the principal opinion, those regulations restrict law enforcement agents from approaching persons in the drug rehabilitation program and from soliciting information about drug activities. Appellant’s complaint, however, is misdirected.
The Secretary of the Army, the proponent of these regulations, established the drug rehabilitation program. Presumably the language forbidding military law enforcement authorities from soliciting information was designed to create something of a sanctuary for those in the program, and to convince prospective enrollees of the integrity of the program. If law enforcement officers were to use those programs as target pools for investigative purposes, the word undoubtedly would quickly get out. The result would be that few drug users would apply, and the program would fail its purpose of saving soldiers.
That unfortunate consequence does not convert a bar to approaching into a bar to prosecution or an exclusionary rule. It is not the mission of this or any military court to make the Secretary’s drug program more effective. If the Secretary believes that law enforcement personnel are mucking up his program, the Secretary can fix that, and he can certainly inhibit prosecutions in derogation of his regulations.
On the other hand, had appellant found himself in trouble as a consequence of turning himself in or for providing drug-related information as requested, no shortage of remedies would be available. Likewise, as Chief Judge Sullivan points out in United States v. Cooper, 33 MJ 356, 360 (CMA 1991)(concurring in the result), had the agents tried to entice appellant back to drug usage, the results would be far different. In addition, as I earlier indicated, had law enforcement authorities “sought out” appellant because he was in the program “for the purpose of setting him up for a subsequent arrest,” id. at 358,1 would find a violation of due process.
However, such things did not occur here. Instead, appellant was approached by a friend-turned-informant. The record does not even indicate that the informant knew appellant was still in drug rehabilitation at the time appellant was approached. Further, the record makes it clear that the agent did not know appellant was in a program until the first transaction was in progress. Thus appellant clearly was not targeted as a result of being in the program.
In addition, there is no hint in this record that appellant was being tempted by authorities to use drugs himself. To the contrary, the appeal was not to appellant’s addiction to drugs but to his willingness to traffic in the misery of others. I find nothing in the Fourth, Fifth, or Sixth Amendment that succors that.